Citation Nr: 0939049	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-03 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and April 2007 rating 
decisions of the Department of Veterans Affairs Regional 
Office in Phoenix, Arizona.

The December 2005 rating decision granted service connection 
for PTSD at an initial disability evaluation of 50 percent.  
While this matter was on appeal, the RO issued a rating 
decision in December 2006, increasing the initial disability 
evaluation for PTSD to 70 percent.  


FINDINGS OF FACT

1.  Prior to December 12, 2008, the Veteran did not have 
total occupational and social impairment caused by PTSD.
 
2.  Since December 12, 2008, the evidence shows that the 
Veteran has total occupational and social impairment caused 
by PTSD.

3.  The Veteran's bilateral hearing loss and tinnitus are not 
shown to be related to service.  


CONCLUSIONS OF LAW

1.  Prior to December 12, 2008, the criteria for a rating 
higher than 70 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a 100 percent rating for PTSD have been 
met as of, but no earlier than, December 12, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).

3.  Service connection for bilateral hearing loss and 
tinnitus is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

With regard to the veteran's PTSD, the RO issued a rating 
decision in December 2005 granting service connection for 
PTSD with a disability rating of 50 percent.  The RO later 
issued a rating decision in December 2006, increasing the 
initial disability rating for PTSD to 70 percent.  The 
Veteran contends that he warrants an initial rating higher 
than 70 percent.

Under the rating schedule, a 70 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); or disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Veteran first underwent a VA psychiatric evaluation in 
September 2005.  The Veteran reported that he could not trust 
anybody, particularly those of Asian descent.  He stated that 
he had no close friends whom he trusted or relied on.  He 
related that he acted superior to his friends and alienated 
them.  He stated that he used to like fishing and hunting but 
could no longer do those hobbies.  He reported that he had 
not been employed in over 12 months and that he had 
difficulty taking orders.  The Veteran reported having 
intrusive recollections of wartime events as well as 
flashbacks an average of 25 days each month, often triggered 
by sudden loud noises such as a door slamming.  He reported 
having nightmares an average of 3 to 4 times per week.  He 
stated that he avoided stimuli associated with his traumatic 
stressors and felt emotional numb and distant from others.  
He reported difficulty sleeping, an exaggerated startle 
response, anxiety attacks, and problems with concentration.

Upon a mental status examination, the examiner noted that the 
Veteran's speech was somewhat pressured and fast and that he 
related suspiciously to the examiner.  Mood was described as 
"aggressive" and the Veteran appeared anxious and 
depressed.  Grooming was appropriate and there were no signs 
of tics or mannerisms.  He reported that he had held a gun to 
his head but that he would stay alive for his grandchildren.  
There were no homicidal or paranoid ideations.  Thought 
processes were goal-directed, logical, and coherent.  There 
was some tangential thinking but no obvious signs of 
psychosis.  Judgment and insight appeared impaired, as the 
Veteran would think he heard people talking about him and was 
very self-conscious.  Remote and short-term memory seemed 
impaired.  

The examiner diagnosed chronic PTSD related to Vietnam combat 
and chronic alcohol dependence.  The examiner found the 
Veteran to be competent for VA purposes and assigned a Global 
Assessment of Functioning score of 50, as reflective of 
serious symptoms and some impairment in social and 
occupational functioning.

Based upon the results of the September 2005 examination, the 
RO issued a December 2005 rating decision assigning an 
initial disability rating for PTSD of 50 percent.

An April 2006 VA treatment record noted that the Veteran's 
PTSD met most of the symptoms listed by regulation for a 70 
percent rating and several of the more severe symptoms listed 
under 100 percent disability.  The treating physician 
diagnosed severe chronic PTSD with atypical psychotic 
features and assigned a GAF score of 30.

In light of the April 2006 treatment record, the Veteran 
underwent a second VA psychiatric evaluation in October 2006.  
The Veteran reported being very distrustful of others.  He 
stated that he spent time with his grandchildren and had a 
positive relationship with his spouse although he did not 
have very many friends.  He described himself as harsh and 
often agitated.  He reported treatment with antidepressants 
and group therapy.  The Veteran reported some sleep 
impairment.

Upon a mental status examination, the examiner noted that 
speech and psychomotor activity were unremarkable.  Affect 
was within a normal range.  Mood was depressed and the 
Veteran was easily distracted.  Thought process was 
unremarkable.  Thought content included themes of betrayal by 
others and distrust, with delusion-like thoughts and 
paranoia.  There were no hallucinations present but he had 
had chronic auditory symptoms in the past.  There was no 
inappropriate or obsessive or ritualistic behavior.  There 
were no panic attacks, no episodes of violence, and no 
suicidal or homicidal ideations.  Impulse control was 
improved and fair.  Remote memory was normal, and recent and 
immediate memory were impaired.  The Veteran had stopped 
drinking alcohol 6 months previously, and he attributed his 
memory problems to his history of alcohol dependence.  The 
Veteran was able to maintain minimum personal hygiene.

The VA examiner in October 2006 assigned a GAF of 55, 
providing some evidence against this claim.  The examiner 
opined that there Veteran did not have total impairment due 
to his PTSD symptoms.  He opined that the Veteran did have 
symptoms that resulted in deficiencies in most areas, 
including judgment, thinking, family relations, and mood.  He 
opined that the symptoms were severe enough to interfere 
partially with occupational functioning and severe enough to 
interfere completely with social functioning.

The Board finds these reports to, overall, provide evidence 
against this claim, failing to indicate that the 100 percent 
criteria were met at that time and indicating the moderately 
severe nature of the PTSD.   

The Veteran was afforded a third VA psychiatric examination 
in December 2008.  He reported having multiple nightmares per 
week with frequent awakening.  He reported isolating and 
withdrawing daily as well as intrusive thoughts daily.  He 
reported flashbacks but was unclear as to whether they were 
full flashbacks.  The Veteran reported panic attacks although 
it was unclear to the examiner whether this was related to 
his heart condition, his sleep apnea, or his PTSD.  The 
Veteran appeared to be afraid to be away from home where he 
may not be able to get help.  The Veteran reported being 
practically housebound and avoiding social relationships 
other than his family, including all veterans' activities and 
other social gatherings, as well as contact with his brother.  
He reported having withdrawn from any significant activities 
or leisure pursuits other than watching television and doing 
small tasks around the house.

Upon mental status examination, psychomotor activity was 
restless and tense.  Speech was impoverished and slow.  
Affect was constricted and mood was anxious and depressed.  
Thought process was unremarkable yet thought content included 
suicidal ideation and ruminations.  The Veteran reported 
frequent awakening during the night.  There were no signs of 
inappropriate or obsessive or ritualistic behavior.  The 
Veteran reported having some panic attacks during the night 
and sometimes when he is on the road.  He reported that he 
locked up his guns because he has occasional thoughts of 
using them.  Impulse control was fair.  Remote memory was 
normal yet recent and immediate memory were moderately 
impaired.

The examiner noted that the Veteran had become quite 
withdrawn and extremely limited in his social activities and 
reported being housebound, avoiding all social interaction 
except with his wife and grandchildren.  The examiner 
assigned a GAF score of 35, which he noted may be reflective 
of some further anxiety related to the Veteran's coronary 
condition.  Importantly, the examiner opined that there is 
total occupational and social impairment due to PTSD signs 
and symptoms.

The Board finds that this opinion provides evidence in favor 
of this claim, demonstrating that the Veteran's condition had 
worsened by the time of the December 2008 examination.  The 
Board finds that, as of December 12, 2008, the Veteran meets 
the criteria for a 100 percent disability rating for PTSD.

Simply stated, the Veteran's symptoms prior to December 12, 
2008 do not merit a higher rating of 100 percent according to 
the schedular criteria.  The Veteran did not display, for 
example, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, an intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of his close relatives, himself, or 
his own occupation.

Overall, the Board finds that the Veteran's symptoms of PTSD 
prior to December 12, 2008 more closely match the 70 percent 
schedular criteria.  The Board must find that the post-
service treatment records, as a whole, support this finding. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that, prior to December 12, 2008, 
the criteria for a 100 percent evaluation were not met to 
warrant a further staged rating for PTSD.  Simply stated, the 
Board does not find evidence that the Veteran's disability 
evaluation should be increased for any separate period prior 
to December 12, 2008 based on the facts found during the 
appeal period.  The evidence of record from the day the 
Veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
prior to December 12, 2008.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 70 percent for PTSD 
prior to December 12, 2008.  38 C.F.R. § 4.3.  Giving the 
Veteran the benefit of the doubt, he is entitled to a 100 
percent rating for PTSD as of December 12, 2008.

2.  Service connection for hearing loss and tinnitus

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran also claims that his current tinnitus began due 
to noise exposure in service.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking".  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 
(28th ed. 1994).    

The Veteran stated in support of these claims that his 
hearing was damaged due to his time in service, particularly 
due to a nearby grenade explosion in 1966 as well as noise 
exposure in Vietnam and during basic and airborne training.  

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent serving in an 
artillery unit.  In this case, the Board concedes that the 
Veteran was exposed to very loud noise during his service 
from October 1965 to October 1968, more than 41 years ago.

According to the evidence submitted, however, the Veteran 
first reported the onset of hearing loss in April 1992, 
approximately 24 years after his separation from active duty.  
This 24-year period between service and his first complaint 
of hearing loss provides highly probative evidence against 
the appellant's claim.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period 
of absence of complaints).  

The service treatment records (STRs) indicate normal hearing 
upon enlistment and at separation, providing limited evidence 
against this claim.

In April 1992, the Veteran sought treatment with Dr. "K.", 
complaining of hearing loss in the left ear which had rather 
sudden onset the previous weekend (such a statement from the 
Veteran himself provides evidence against this claim, 
indicating a problem that began in 1992, not service).  He 
was first diagnosed with moderate bilateral high frequency 
sensorineural hearing loss in May 1992 at Gallup Indian 
Medical Center.  By May 2002, the diagnosis was of mild to 
severe hearing loss bilaterally.

Simply stated, the Board finds that the medical records, 
indicating a disorder that was medically indicated many years 
after service, provide evidence against this claim.

A VA audiological evaluation was attempted in October 2005.  
The examiner noted that the Veteran demonstrated extreme non-
organic behaviors.  He would not respond to pure tones until 
70 decibels yet understood instructions given at 50 decibels.  
The Veteran was recalled for testing later that month with 
the same non-organic behaviors.  The examiners stated that, 
as a result, there were no accurate results that could be 
reported.  The audiologist stated, "It should be noted that 
even if the Veteran does have a hearing loss, it is not 
service connected since his hearing was normal in both ears 
at discharge."  

Another VA audiological evaluation was attempted in March 
2007.  Again, the Veteran demonstrated extreme non-organic 
behaviors as he had done twice before in October 2005.  His 
volunteered puretone thresholds did not agree with his 
acoustic reflexes nor his ability to communicate with the 
audiologist.  Despite repeated testing and instruction, the 
non-organic overlay could not be resolved.  As a result, 
there were again no accurate results that could be reported.

The Veteran submitted private audiological records and a 
private medical opinion from primary care physician Dr. 
"I." in March 2006.  Dr. I. stated that the Veteran 
developed hearing loss as a combat soldier and paratrooper in 
Vietnam between January 1966 and January 1967.  Dr. I. opined 
that the hearing loss began on May 15, 1966 when a concussion 
grenade exploded near the Veteran's position and has declined 
ever since.  Dr. I. stated that in his opinion, the hearing 
loss is "100 percent service connected" and has resulted in 
severe disability.

The Board finds that this opinion is entitled to limited 
probative weight, as the service records show no evidence of 
a concussion grenade exploding near the Veteran.  The service 
treatment records are entirely silent for complaints of any 
hearing loss and the Veteran's hearing was found to be normal 
upon separation.  Additionally, Dr. I. opined that the 
hearing loss developed in Vietnam, yet did not acknowledge 
that the Veteran first complained of sudden onset hearing 
loss in 1992, approximately 25 years after returning from 
Vietnam.

Regarding the claim of tinnitus, the Veteran first reported 
constant tinnitus in the left ear in May 1992.  In a March 
2002 Gallup Indian Medical Center audiological record, the 
Veteran reported having had tinnitus for 7 to 10 years, 
placing the onset in 1992 at the earliest, providing highly 
probative evidence against this own claim. 

The October 2005 and March 2007 audiologists noted that there 
was no documentation of tinnitus in the service treatment 
records and found that it is not likely that tinnitus had its 
origins in service.  The Board finds that the examiners' 
opinions are entitled to some probative weight, as they took 
into account a review of the claims file as well as the 
Veteran's reported history, and provide evidence against 
these claims.

Simply stated, the post-service medical record provides 
highly probative evidence against these claims, indicating 
problems that began decades after service with no connection 
to service or the loud noise exposure during service.  The 
Board must find that the service and post-service medical 
record, indicating disorders that began many years after 
service, outweigh the Veteran's lay contention that he has 
hearing loss and tinnitus as the result of his service. 

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2005, March 2006, and February 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran 
submitted private records.  The Veteran was afforded VA 
examinations in September 2005, October 2005, October 2006, 
March 2007, and December 2008.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

Prior to December 12, 2008, a disability rating greater than 
70 percent for PTSD is denied.

As of December 12, 2008, a 100 percent evaluation for PTSD is 
granted.

Service connection for bilateral hearing loss and tinnitus is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


